Title: From George Washington to Major General Israel Putnam, 28 July 1777
From: Washington, George
To: Putnam, Israel



Dr Sir
4 Miles East of Flemingtown [N.J.] July the 28. 1777

We have certain advices that part of the Enemy’s Fleet, Viz. Seventy Sail were beating off Little Egg Harbour on Saturday morning with a Southerly Wind. From this Event, there seems to be but little room to doubt but that their destination is into Delaware Bay and against the City of Philadelphia. I am now to request that the Two Brigades which I mentiond some time ago, to come this way in case Genl Howe turned his views towards Philadelphia, may be ordered to pass the River immedeately with All their Baggage & to hold themselves in readiness to march in a moment on your receiving further Orders from me. They will take the Rout through Morris Town (should they be ordered to proceed & from thence to Coryels Ferry where they will cross the Delaware[)]—You will direct the Brigadrs Genls or Commanding Officers to perform their March after they begin it, as expeditiously as they possibly can without injuring the Troops & to prevent every violation of property belonging to the Inhabitants by the Soldiery. I am Dr Sir Yr Most Obed. set.
